[Cite as State v. Powell, 2022-Ohio-3005.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

STATE OF OHIO,                                     CASE NO. 2021-T-0058

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

LEONARD D. POWELL, JR.,
                                                   Trial Court No. 2020 CR 00787
                 Defendant-Appellant.


                                             OPINION

                                       Decided: August 29, 2022
                                         Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Eric D. Hall, P.O. Box 232, Medina, OH 44258 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Leonard D. Powell, Jr., appeals the entry sentencing him to an

aggregate term of 18 to 23 years of imprisonment. We affirm.

        {¶2}     In 2020, the Trumbull County Grand Jury indicted Powell on one count of

aggravated burglary, a first-degree felony, in violation of R.C. 2911.11(A)(1) & (B) and

one count of robbery, a second-degree felony, in violation of R.C. 2911.02(A)(2) & (B).

        {¶3}     Following plea negotiations, Powell entered guilty pleas to both counts. The

trial court accepted the pleas, ordered a presentence investigation (“PSI”), and set the

matter for sentencing. Thereafter, the trial court sentenced Powell to a prison term of 10
to 15 years on the aggravated burglary count and 8 years on the robbery count, to be

served consecutively.

       {¶4}   Powell assigns one error:

       {¶5}   “The trial court erred when it sentenced appellant to consecutive prison

terms when clearly and convincingly the record failed to support its findings.”

       {¶6}   We review consecutive sentences under R.C. 2953.08(G) and R.C.

2929.14(C)(4). R.C. 2953.08(G)(2) provides:

              The court hearing an appeal under division (A), (B), or (C) of
              this section shall review the record, including the findings
              underlying the sentence or modification given by the
              sentencing court.

              The appellate court may increase, reduce, or otherwise
              modify a sentence that is appealed under this section or may
              vacate the sentence and remand the matter to the sentencing
              court for resentencing. The appellate court’s standard for
              review is not whether the sentencing court abused its
              discretion.     The appellate court may take any action
              authorized by this division if it clearly and convincingly finds
              either of the following:

              (a) That the record does not support the sentencing court’s
              findings under division (B) or (D) of section 2929.13, division
              (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
              2929.20 of the Revised Code, whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶7}   There is a statutory presumption that multiple prison terms are to be served

concurrently. R.C. 2929.41(A). However, R.C. 2929.14(C)(4) provides:

              If multiple prison terms are imposed on an offender for
              convictions of multiple offenses, the court may require the
              offender to serve the prison terms consecutively if the court
              finds that the consecutive service is necessary to protect the
              public from future crime or to punish the offender and that
              consecutive sentences are not disproportionate to the
              seriousness of the offender’s conduct and to the danger the
                                              2

Case No. 2021-T-0058
                offender poses to the public, and if the court also finds any of
                the following:

                ***

                (b) At least two of the multiple offenses were committed as
                part of one or more courses of conduct, and the harm caused
                by two or more of the multiple offenses so committed was so
                great or unusual that no single prison term for any of the
                offenses committed as part of any of the courses of conduct
                adequately reflects the seriousness of the offender’s conduct.

                (c) The offender’s history of criminal conduct demonstrates
                that consecutive sentences are necessary to protect the
                public from future crime by the offender.

        {¶8}    Here, at the change of plea hearing, the state recited the factual basis of

the indictment as follows. On October 9, 2020, Powell approached the front door of the

87-year-old victim’s residence. The victim came to the door, and Powell asked her to

sign a form on his cell phone regarding Covid. When the victim slightly opened the door,

Powell forced his way into the victim’s home, pushed the victim to the ground, and

demanded money. The victim responded that she had no money. Powell told the victim

that if she reported the incident to the police, he would kill her, and he then fled the scene.

Police apprehended Powell a short time later.

        {¶9}    At sentencing, the trial court noted that Powell has an extensive criminal

history, the victim is of advanced age and suffered physical injuries, and there existed jail

incident reports regarding Powell’s behavior stating that Powell made obscene gestures

and comments to female corrections officers.1                   The court found that consecutive

sentences were necessary to protect the public from Powell’s future crime; consecutive




1. The PSI was not transmitted with the appellate record. Nonetheless, neither party disputes that the trial
court accurately relayed those portions of the PSI that it referenced at sentencing.
                                                     3

Case No. 2021-T-0058
sentences were not disproportionate to the seriousness of Powell’s conduct and the

danger he poses to the public; two of the multiple offenses were committed as part of the

same course of conduct; a single prison term would not adequately reflect the

seriousness of Powell’s conduct; and Powell has a prior criminal history.

       {¶10} On appeal, Powell does not specify which R.C. 2929.14(C)(4) factor was

not supported by the record. Instead, Powell first cites a portion of the sentencing hearing

where defense counsel indicated that his extensive criminal record consisted primarily of

misdemeanors.     However, the trial court is not confined to consideration of felony

convictions, and Powell does not dispute his criminal history as recited by the trial court,

including prior convictions for criminal trespass, arson, attempted burglary, burglary,

receiving stolen property, and menacing by stalking.

       {¶11} Powell next cites portions of the sentencing hearing wherein he denied the

allegations contained in the jail incident reports.    However, prior to discussion of the

reports, the court noted that when Powell had previously undergone a mental competency

evaluation in this case, he was described as “a malingerer because [he] was trying to

make stuff up, pretend [he was] incompetent to try to avoid the criminal process.” Then,

when the court asked Powell about the allegations contained in the jail incident reports,

Powell denied recollection of the incidents. The trial court discredited Powell’s denial,

noting “[y]ou conveniently forget everything that doesn’t go in your favor, don’t you?”

       {¶12} Powell next argues that because he is required to register as a violent

offender and is subject to mandatory post-release control, it is less likely that he would

commit similar offenses after release, and he would continue to serve a lengthy prison

term if the sentences were to run concurrently. However, Powell’s speculation as to the

                                             4

Case No. 2021-T-0058
effect of registration and post-release control on the likelihood of recidivism does not

persuade this court that the record clearly and convincingly fails to support the trial court’s

finding that consecutive sentences are necessary to protect the public.

       {¶13} Accordingly, Powell’s sole assigned error lacks merit, and the judgment is

affirmed.




MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                              5

Case No. 2021-T-0058